FILED
                             NOT FOR PUBLICATION                            MAY 21 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAIME HERNANDEZ LOPEZ,                           No. 13-70134

               Petitioner,                       Agency No. A200-707-364

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Jaime Hernandez Lopez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) order of removal. Our jurisdiction is governed by 8

U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
including credibility determinations. Bassene v. Holder, 737 F.3d 530, 536 (9th

Cir. 2013). We review for abuse of discretion the denial of a motion for a

continuance and review de novo constitutional claims. Sandoval-Luna v. Mukasey,

526 F.3d 1243, 1246 (9th Cir. 2008). We deny in part and dismiss in part the

petition for review.

      The record does not compel reversal of the agency’s determination that

Hernandez Lopez failed to establish that he had been admitted to the United States,

and that he was therefore both removable and ineligible for adjustment of status,

where the agency’s adverse credibility determination was supported by substantial

evidence and Hernandez Lopez failed to present corroborating evidence

concerning the manner of his entry into the United States. See 8 U.S.C. § 1255(a);

Shrestha v. Holder, 590 F.3d 1034, 1048 (9th Cir. 2010) (alien failed to meet his

burden where, absent his discredited testimony, there was no objective evidence to

support his claim).

      Contrary to his contentions, the agency did not abuse its discretion or violate

Hernandez Lopez’ due process rights by denying a continuance to await

adjudication of his I-130 visa petition. See 8 U.S.C. § 1255(a) (requiring applicant

for adjustment of status to have been “inspected and admitted or paroled into the

United States”); Sandoval-Luna, 526 F.3d at 1247 (no abuse of discretion by


                                          2                                   13-70134
denying a motion for a continuance where the relief sought was not available to

petitioner); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (to prevail on a due

process challenge, an alien must show error and prejudice).

      Hernandez Lopez’s contention that the agency abused its discretion and

violated his due process rights by pretermitting his application for cancellation of

removal and by denying his request for a continuance to allow him to submit

fingerprints fails where the IJ advised Hernandez Lopez orally and in writing of the

deadline for being fingerprinted and the consequences of failure to meet the

deadline, and Hernandez Lopez had sufficient time to comply and indicated that he

understood the IJ’s warnings. See Cui v. Mukasey, 538 F.3d 1289, 1293-95 (9th

Cir. 2008) (the agency abused its discretion where it declined to grant a

continuance for the alien to resubmit required fingerprints, where the alien had no

notice of the requirement); Lata, 204 F.3d at 1246.

      Contrary to Hernandez Lopez’ contention, the BIA provided sufficient

reasoning and detail in its opinion. See Najmabadi v. Holder, 597 F.3d 983, 990

(9th Cir. 2010) (“[The BIA] does not have to write an exegesis on every

contention. What is required is merely that [the BIA] consider the issues raised,

and announce its decision in terms sufficient to enable a reviewing court to




                                           3                                   13-70134
perceive that it has heard and thought and not merely reacted.” (citation and

quotation marks omitted)).

      We lack jurisdiction to consider Hernandez Lopez’ contention that the IJ

exhibited bias against him, where he failed to exhaust that contention before the

agency. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (the court lacks

jurisdiction to consider legal claims not presented in an alien’s administrative

proceedings before the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           4                                    13-70134